347 S.W.3d 175 (2011)
STATE of Missouri, Respondent,
v.
Antwone D. IRVING, Defendant/Appellant.
No. ED 95315.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Ellen H. Flottman, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Antwone Irving (Defendant) appeals from the judgment upon his convictions by a jury for one count of burglary in the first degree, in violation of Section 569.160, RSMo 2000,[1] and two counts of forcible sodomy, in violation of Section 566.060, for which Defendant was sentenced as a persistent offender to two concurrent terms of life imprisonment, without the possibility of parole, and a consecutive term of five-years' imprisonment for burglary. We affirm.
*176 We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all statutory references are to RSMo 2000, as amended in RSMo Cum.Supp.2008.